Grant, J.
At the annual election in the city of Battle Creek, held the first Monday in April, 1891, the respondent was elected -a justice of the peace for the full term of four years. At the annual election of 1895 one Harry P. Lewis was elected justice of the peace to succeed respondent. He qualified within five days after the election. The respondent refused to turn over to Lewis the books and papers of his office, claiming that his term of office did not expire until July 4, 1895, and this presents the sole question in the case.
Section 4 of the charter1 provides for the election of city officers, among whom are four justices of the peace, •one to be elected annually, who shall hold their offices for four years. Section 6 of the charter provides that on the Thursday following the election the common council shall meet and decide who are elected; that the recorder shall immediately notify each of the officers, so •elected; that each shall within five days thereafter take and subscribe the constitutional oath of office; and that all justices of the peace shall also qualify within five days by filing their oaths and giving security in the same manner as is required by law of justices of the peace in townships. The above are the only provisions of the charter in relation to the election and term of office of a justice of the peace. The charter fixes no time for the term of the justice to begin or end. The language of the charter providing for the election of justices of the peace is identical with that of the Constitution. Const. art. 6, § 17. How. Stat. § 719, provides that the terms of *213justices of the peace shall commence upon the 4th of July next succeeding their election. It is important that the terms of judicial officers should be fixed, so that they may have time to dispose of the business pending before them before the expiration of their terms. We think the Legislature contemplated, in passing this charter, that the terms of office of justices of the peace should be controlled by the general statute. It follows that the term of office does not expire till July 4,1895.
Writ denied.
The other Justices concurred.

. Act No. 428, Local Acts of 1887.